 

Case 2:20-cr-00128-KJD-BNW Document 32 Filed 06/17/30 PORRED oft

 

 

 

 

 

 

 

 

 

_——__ RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT COURT JUN 17 2020
DISTRICT OF NEVADA
CLERK US DISTRICT COURT
, T OF NEV.
IN THE MATTER OF THE PARTIAL MINUTES OF COURT py, NEVADA DEPUTY
REPORTS OF THE REGULAR GRAND JURY DATE: June 17,2020 @ 11:59 a.m. to 12:00 p.m.

 

THE November 7, 2018 TERM. 18-1

 

PRESENT: The Honorable Elayna J. Youchah , U.S. Magistrate Judge.
DEPUTY CLERK: Elvia Garcia REPORTER: Phyllis Anderson
UNITED STATES ATTORNEY: Peter Levitt COURTROOM: 4B

A roll call of the Grand Jury is taken with 19 members present for deliberations which constituted a quorum.
The foreperson of the Grand Jury presented its partial report and indictments.

On the motion of the United States Attorney, IT IS ORDERED that the said report and indictments be filed.
There is 0 SEALED indictment(s).

On the motion of the United States Attorney, IT IS ORDERED that the terms of release as to each defendant are
fixed as indicated and that Bench Warrant issue where indicated.

2:20-cr-128 KJD BNW STEPHEN T. PARSHALLO LOCAL FEDERAL CUSTODY
2:20-mj-456 VCF Aka: “Kiwi”,
ANDREW LYNAM, and LOCAL FEDERAL CUSTODY
WILLIAM L. LOOMIS LOCAL FEDERAL CUSTODY
2:20-cr-129 JAD EJY TIMOTHY WILSON SUMMONS

IT IS ORDERED that the Arraignment & Plea as to: 2:20-cr-128 will be held on Wednesday, June 24, 2020
@1:00 pm before MAGISTRATE JUDGE CAM FERENBACH in Courtroom 3D.

IT IS ORDERED that the Initial Appearance / Arraignment & Plea as to: 2:20-cr-129 will be held on Thursday,
June 25, 2020 @2:30 pm before MAGISTRATE JUDGE _CAM FERENBACH in Courtroom 3D.

The Arraignment and Plea will be held at the time of the Initial Appearance.
DEBRA KEMPI, Clerk

United States District Court

/S/ Elvia Garcia

 

Deputy Clerk

 
